Title: To Thomas Jefferson from Mary Barclay, [11 November 1787]
From: Barclay, Mary
To: Jefferson, Thomas



Sir
[11 Nov. 1787]

I have had the honour of receiving your obliging favour of the 3d and shall be happy to see you whenever you make a visit to St. Germains which I hope is not yet intirely given up. I propose drawing on you in the course of this week for 724 livres which I think was the sum you mentioned to me. I have had too many instances of your desire to oblige and render me every service in your power, to doubt of it on any occasion; and if I should be disappointed in receiving remittances which I expect next month will with pleasure make use of the liberty you are so good as to allow me, of applying to you. I have the honour to be with sincere esteem and respect Sir your most obedient humble servant,

Mary Barclay

